 NASHUA PRE-CAST CORPORATION39Nashua Pre-Cast CorporationandUnited SteelworkersofAmerica,AFL-CIO-CLC. Cases l-CA-7817and 1-CA-7825July 7, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND PENELLOOn March 21, 1972, Trial Examiner Josephine H.Klein issued the attached Decision in this proceed-ing. Thereafter, the Respondent filed exceptions anda supporting brief, and the General Counsel filed acopy of his brief to the Trial Examiner.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt herrecommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatNashua Pre-Cast Corporation, Nashua, NewHampshire, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHINE H. KLEIN, Trial Examiner: Upon charges filedagainstNashua Pre-Cast Corporation, Respondent, byiIn adopting the Trial Examiner's finding that Clark was dischargedin violation of Sec 8(a)(3) and (1) of the Act, we do not rely on anyadverse inference she may have drawn from the fact that Respondent didnot call its attorney, Harkaway, to testify concerning his conversationwithWorden on the day of Clark's discharge (TXD, in 16) We do notdraw such an inference2The Respondent has excepted to certain credibility findings made bythe Trial Examiner It is the Board's established policy not to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrectStandard Dry Wall Products, Inc,91 NLRB 544,enfd 188 F 2d 362 (C A 3) We have carefully examined the record andfind no basis for reversing her findings Respondent asserts that the TrialExaminer committed prejudicial error by unduly limiting its right to cross-examine General Counsel's witnesses, and that it was thereby denied a fulland complete hearingWe find no support in the record for Respondent'scharge.United Steelworkers of America,AFL-CIO-CLC, Charg-'ingParty,on August 19 and 25,1971,1 a consolidatedcomplaint was issued on November 1 (and amended, after!notice of intent,at the hearing),alleging that Respondentdiscriminatorily discharged employeesWilliam T. ClarkandRaymond L. Amadon on August 17 and 19,,respectively,in contravention of Section 8(a)(1) and (3) ofthe Act,2 and on various occasions between August 24 and30 and on October 20 Respondent interfered with theexercise by the employees at its Nashua,New Hampshire,plant of the rights guaranteed them by Section7 of the Act.Pursuant to due notice,a hearing was conducted on thecomplaint in Nashua,New Hamspshire,on January 5, 6,and 7,1972. All parties were afforded full opportunity tobe heard,to present oral and written evidence, and toexamine and cross-examine witnesses. The parties waivedoral argument and thereafter briefs were filed on behalf ofthe General Counsel and Respondent.3Upon the entire record,observation of the witnesses, andconsideration of the briefs,the Trial Examiner makes thefollowing:FINDINGS OF FACT1.PRELIMINARY FINDINGSA.Respondent, a New Hampshire corporation with its,principal office and place of business in Nashua, NewHampshire, is engaged in the manufacture, sale, anddistributionofconcretemanholes for drainage andsewerage systems. Respondent annually receives goods andmaterial valued in excess of $50,000 directly from pointsoutsideNew Hampshire and ships finished productsvalued in excess of $50,000 from its Nashua plant directlyto points outside New Hampshire. Respondent is, and hasbeen at all times material herein, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.B.The Union, Charging Party, is, and has been at alltimesmaterial herein, a labor organization within themeaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.ChronologyIn the summer of 1971, Respondent had about 24productionand maintenanceemployees at its plant inNashua.4SometimeinJuly employee Raymond L.iExcept as otherwise specified, all dates herein are in 19712National LaborRelationsAct, as amended (61 Stat. 136, 73 Stat. 519.29 U S.C Sec 151, et seq )3 Pursuant to two successive requests by Respondent, the time for filingbriefswas extended from February 4 to 28, 1972 Although not receiveduntilMarch 3, Respondent's brief has been accepted and fully considered4It was also continuingoperations on a very smallscale atits older plantinHollis,New Hampshire,a few milesaway The Hollis plant was thenbeing "phased out" and had only two to four employees198 NLRB No. 30 40DECISIONSOF NATIONALLABOR RELATIONS BOARDAmadon approached other employees concerning thedesirability of trying to unionize.5 EmployeeWilliam T.Clark joined Amadon in making these initial inquiries inthe last week of July and the beginning of August. With agenerally favorable response, Clark conferred with officersof the Union's local at Hume Pipe Company,a similarcompany in the area. A meeting was held on the evening ofAugust 11 at Clark's home. Present at the meeting, inaddition to union representatives, were employees Clark,Amadon, and Moms Charron, all of whom signed unionauthorization cards and took blank cards.Within the next few days employees Amadon, Clark, andCharron secured executed cards from other employees atthe plant largely during working hours. Earl M. Bourdon,union staff representative, testified that on August 16 hereceived 17 executed cards in themail.6Bourdon there-upon mailed a recognition demand to Respondent.The Union's demand letter was received at the plantabout 10:50 a.m. on Tuesday, August 17. Immediately amanagementconference was held in the office of Respon-dent'spresident, Jack S. Rossborough. Present at thismeeting,in addition to Mr. Rossborough, were Mrs.Rossborough,an active vice president; Leonard A.Worden, vice president in charge of production; and Mr.Ross, comptroller. Shortly after the meeting commenced,Charles Cillizza, plant superintendent, was called in to jointhe group. A telephone call was made to Mr. AaronHarkaway,Respondent's counsel.?This conversationconcerned the Union's demand letter and the advisabilityofdischarging employee Clark that day. After theconversation with Harkaway,Worden and Cillizza leftRossborough's office and went to the plant area. Sometimearound 11:15, in Worden's office, Worden, with Cillizzapresent, discharged Clark. Clark was told to leave thepremises immediately although he would be paid for theentireweek(through Friday, August 20). Clark did notreceive his final paycheck until sometime later.Near the close of business of Thursday, August 19,Amadon was called to Worden's office, where Cillizzainformed him that he was being discharged effectiveimmediately. Amadon's final checks were given to him atthat time. So far as appears, he was not paid for the rest ofthe current week.IOn August 19 the Union filed a representation petitionand an unfair labor charge alleging Clark's discharge asviolativeof the Act. The second charge, concerningAmadon's discharge, was filed on August 25. At this pointVice PresidentWorden held a general employee meetingand a seriesofmeetingswith individual employees inwhich the union campaign and the two employee discharg-es were discussed.The Union thereafter chose to proceed with an electiondespite the pendency of the unfair labor practice charges.The Trial Examiner hereby grants the General Counsel'srequest that official notice be taken that a Decision andDirectionofElectionwas issued on September 22.Thereafter Respondent engaged in an active "Vote No"campaign, by letters and other literature sent to theemployees and culminating in a speech by Respondent'spresident on October 20.On October 21 the Union lost the election by a vote of8-13, with 4 ballots challenged. No objections were filed.B.The Discharge of WilliamT.ClarkAlthough Respondent's products are made by threedifferent processes, it is sufficient for an understanding ofthis case to know that essentially all the products consist ofconcrete with steel reinforcement. Clark's function was tofabricate the steel reinforcements, called "baskets," "tops,"and "slabs."Respondent commenced operationssometimein 1963.Clark first worked for Respondent for about 9 months in1964,when he was laid off for lack of work. He thenworked for Respondentagain forabout a month in 1965.In 1966, at Rossborough's request, Clark worked part timeuntil the beginning of 1968, when, again at Rossborough'srequest, because of increasing business, he began to workfull time, which he continued to do until he was dischargedon August 17, 1971.From the beginning Clark worked strictly on a piece-work pay basis. The hours he worked were dictated byRespondent's production requirements and were left toClark's discretion. The evidence is undisputed that Clarkwas an efficient and rapid worker and always metproduction requirements.In the early years, while Clark was working at pieceworkrates, the other employees were working at a combinationof hourly and incentive piece rates. Around the end of 1968or the beginning of 1969, apparently as a result of dealingswith the Wage and Hour Administration, incentive pay (or,as Respondent referred to it, "bonuses") was discontinuedfor all employees except Clark. Respondent wanted Clarkto shift to an hourly rate of pay, but Clark refused,maintaining that he needed the incentive of piece rates inorder to function at top efficiency.Worden arrived at the plant to supervise productionsometime around the middle of 1969. From time to timethereafter, principally on the prodding of Mr. and Mrs.Rossborough,Worden attempted to have Clark changefrom a piecework to an hourlywage rate.However, Clarkwas unwilling to do so and the issue was not pressed to a"showdown" until the summer of 1971, as detailed below.At the hearing, Worden maintained that he had simplybeen too busy with other problems caused by the growingpains of a new company, a disastrous fire which razed theHollis plant in January 1970, the reconstruction of theHollis plant, and the construction of the new Nashuaplant.Mr. and Mrs. Rossborough, however, indicated thatClarkwas allowed to have his way because he wasindispensable and Respondent could not find anotherperson who could satisfactorily perform Clark's work. Therunning controversy was punctuated by Respondent'sthreatening discharge of Clark unless he agreed to work atSAmadon hadmade some abortiveattempt inthe same direction7Mr Harkaway did not represent Respondent or appear at the hearing,aroundNovemberor December1970whereRespondent was represented by Boston counsel specializing in labor6 It is not entirely clear whether thesecardswere in additionto thethreelaw.signedat Clark's homeon August I I The matter, however, isimmaterial NASHUA PRE-CAST CORPORATIONan hourly rate and Clark's insistingthat he would quitunless he remained on piecework rates.Throughout the employment, both before and afterWorden's arrival, Clark and Rossborough negotiated thepiecework rates. For example, when Clark returned towork for Respondent in 1966 he was paid 50 cents perlinear foot for "tops." Shortly thereafter Rossboroughannounced a reduction to 40 cents. Clark testified that hewas displeased and therefore "kind of slowed the workdown so that [Respondent] needed the material again."This led to complaints of shortages and Clark's announc-ing that he was quitting forthwith because he did not wantthe job at the 40-cent rate. Rossborough then proposed,and Clark agreed, that the rate would be 50 cents per footifClark produced 100 feet per week but 40 cents any timehe fell under 100 feet per week. At another time, in 1971,Rossborough and Clark negotiated reduction of the piecerate for "slabs" from $2 to $1 per unit, with Respondentproviding precut steel reinforcing rods rather than Clark'sbeing required to cut the rods to required lengths.Respondent'switnessesmaintained that Clark wasearning between $300 and $500 per week throughout hisemployment. According to Clark's testimony as to hisannual earnings, he averaged roughly $400 a week in 1968,$260 in 1969, $280 in 1970, and then $300 until hisdischarge in August 1971.To compute his weekly earnings, Clark recorded hisdaily production on a timecard and kept a record for hisown use. Frequently his personal record did not jibe withRespondent's and he often visited the office and spoke toMrs. Rosen, the bookkeeper, to reconcile the discrepancies.So far as appears, there never was any serious difficulty orany unpleasantness about such differences.In the early part of 1971 Respondent's business wasgrowing rapidly. Clark was finding it increasingly difficultto keep up with necessary production. For awhile he had afriend come in to help him, but Respondent made himdiscontinue that practice because of problems of insurancecoverage for nonemployees. Respondent apparently hireda series of other employees to assist Clark, but they provedunsatisfactory.Respondent then purchased a machine which wouldmake "tops" automatically. Clark declined an offer tooperate the new machine, saying that there was more thanenough other work to keep him occupied. Frank Austinwas hired on April 12 and assigned to operate theautomatic machine and to observe Clark to some extent.After a short time, because Clark reported that his workwas unsatisfactory, Austin was requested to leave. Howev-er, he requested and was given a second chance, whereup.on his work unproved and he was kept on.Clark was scheduled to leave on vacation for 2 weekscommencing July 12.8 Before leaving, he went to the officefor his vacation pay and to request an advance on hisregular pay. There is no dispute that employees, includingClark, frequently got pay advances.Clark's request for an advance was later rejected. Mrs.8Although the evidence is not entirely clear, it appears that Clark leftwork several days earlier because a plant breakdown prevented productionof the items in which his products were used9Clark's request appears to have been for $100, although Rossborough41Rossborough testified that she felt he did not, or shouldnot, need an advance in view of his substantial earnings.According to her, his current paycheck, with vacation payadded, amounted to around $500. So far as appears, therewere no complaints by Clark or other aftermath of thisrefusal of an advance.9When Clark received his vacation and salary pay, hediscovered that he was being granted only 1 week'svacation pay, at the agreed rate of $2.50 per hour for a 40-hour week.10 He was displeased, believing that he wasentitled to 2 weeks' vacation pay. He told Mrs. Rossbor-ough that on his initial hiring Mr. Rossborough had saidthat beginning with his third year Clark would be entitledto2weeks' vacation, as were all employees.Mrs.Rossborough checked with Mr. Rossborough, who said hehad made no such agreement and that Clark was notentitled to 2 weeks because he was being paid on apiecework basis. According to Mrs. Rossborough, Clarkforcefully expressed his displeasure when she reportedback to him. She quoted Clark as having exclaimed, in aloud voice, that he would"get it oneway or the other."Although this occurred in the reception office, wherecustomers and other outsiders wait, there was no evidencethat any strangers were present at the time. So far asappears,neitherMrs.Rossborough nor anybody elseresponded to Clark's statement.According toWorden, just before Clark left on hisvacation,Worden told him that they "were getting very,very close to the time when [they] would sit down andestablish an hourly rate for [Clark's] work."Wordentestified that he then "had experienced people" and "couldnegotiate to get a good hourly rate for" Clark. Clark saidhe wanted to stay on piece work and that at hourly pay "hecouldn't possibly do his job as fast and as rapidly as hecould if he had an incentive to work for."Sometime during the first week of his vacation Clarkvisited the plant, apparentlyto get anotherpaycheck. Atthis time he again complained about not having been givenmore than I week's vacation pay. At Mrs. Rossborough'ssuggestion, he spoke to Worden about the matter but wasnot granted any additional vacation pay. Worden said thatifClark went on an hourly rate he would receive 2 weeks'vacation pay, as did other employees.Before going on vacation, Clark, at Worden's suggestion,had prepared in advance what Worden described as a"good supply" of his productsfor use inhis absence. Clarktestified that he produced as many as there was storagespace for.About 10 days after he left, this advanceproduction was exhausted. Austin was then assigned toproduce the baskets. However, the slabs which Clark hadbeen producing were contracted out to Al Lee Company,an independent contractor. It agreed to produce them at 50cents a basket, whereas Clark's rate was $1. In addition, AlLee undertook, without further charge, to handle thepurchase of materials thus saving Respondent considerablepaperwork. According to Worden, subcontracting to AlLee, even with attendant transportation costs, resulted intestified that he understood it had been for $200.Rossborough's testimonygenerally was unreliable He disclaimed much personal knowledge or clearrecollection10This rate had been agreed upon for Clark's vacation and sick pay. 42DECISIONSOF NATIONALLABOR RELATIONS BOARDsavings to Respondent as compared with Clark's prod-uction at his piecework rate.During the second week of his vacation, Clark visited theplant again. At this time he learned about the subcontract-ing of the slab work. With tops being made by Austin onthe automatic machine and slabs being produced by AlLee, Clark was left with a rather small workload. He wasfearful that he would be unable to make a living. Wordentestified that at this point, during the vacation, he "finallydecided to discharge Mr. Clark when he came back fromvacation." He said nothing to this effect to Clark. Wordentestified that he informed Rossborough of the decision, butRossborough's testimony does not tend to corroborateWorden and, as discussed below, other evidence leads theTrial Examiner to discredit Worden on this point and tofind that Worden did not make any decision to dischargeClark before August 17.When Clark returned to work on July 26 he and Wordendiscussed Clark's work situation and it was agreed thatClark would work that week at his old piecework rates andsee how it worked out. Concerning this discussion, Wordentestified:[Clark ] agreed to work out to the end of the week. AndI told him, at that meeting, see how it goes this week,which we had agreed to, if he came in, and come in andwe will discuss an hourly rate.Clark worked that week, earning somewhere around $120at piece rates."On Monday, August 2, Clark and Worden negotiated anhourly rate. Worden offered $3.50 an hour as Respondent's"top" offer. Clark insisted that he could not live on thatwage and demanded $4 an hour as a minimum. He arguedthat he should be paid a flat $200 a week, which heunderstoodwas the salary of Norman Landry, an"employee" not otherwise specifically identified.12 Theparties finally agreed that Clark would be paid $4 per hourbut was not to work more than 40 hours a week unlessspecifically requested or directed to do so by Worden.On Friday, August 6, Worden asked Clark how manyhours he had worked that week. According to Clark, thisoccurred during the afternoon and Clark replied that byclosing time he would have worked 40 hours. Wordentestified that the conversation occurred after quitting time,as Clark was leaving the plant. They agree that Wordensaid "good" when Clark reported his total work for theweek as 40 hours. About 15 minutes before quitting timeon that day Clark learned for the first time that the plantwas to operate on Saturday. He reported to work onSaturday morning and proceeded to produce the basketsneeded for that day's production. Around 10 a.m. Wordenarrived. He immediately berated Clark, reminding him thathe had been instructed not to work beyond 40 hours in anyweek unless specifically so instructed by Worden. Clarkreplied that he had come in because he knew that baskets11Throughout, all persons were vague about monetary amounts. Norecords of any kind-either production or earnings-were ever produced oroffered in evidence Such records would be relevant to Respondent'sclaimed reasons forClark'sdischarge.12The evidence suggests the possibility that Landry was not an employeeincludable in the bargaining unrt.would be required for the production on Saturday and thatthere was nobody else available to make baskets.It is undisputed that Clark had not been told in advancethat the plant was to operate on Saturday and had not beenasked to prepare any baskets in advance. Worden testifiedthat he did not at any time on Friday check to determinewhat, if any, inventory of baskets there was. Austin, whotestified that he has often refused to work overtime, wasapparently not requested to work on Saturday,13 and noother arrangement had been made for obtaining basketsfor Saturday's operation. Rossborough testified that Clarkhad reported merely to obtain unauthorized overtime payand that his production was not needed. However, neitherRossborough norWorden suggested what alternativemeans were available for obtaining the baskets essential toproduction that day. Even if there was an alternative, it isimpossible to see what could have been done in theproduction time before 10 a.m., when Worden arrived.On Monday, August 9, Clark spoke to Worden about thepossibility of getting overtime work, possibly at driving atruck. Clark maintained that he needed more than $160 perweek to live on. According to Clark, Worden said he wouldsee what could be done. Worden testified that he said thathe could not afford to pay Clark overtime at his $4 perhour rate when he could use men whose basic rates wereonly around $3.50 per hour. Whichever version is correct,itisundisputed that no action was taken and Clark'sposition remainedin statusquo until his discharge onAugust 17.Charles Cillizza commenced work as Respondent's plantmanager on August 9. He was hired because Respondent'sbusiness had so increased that Worden was no longer ableto supervise production directly in addition to performinghis other duties. Worden testified 14 that "one of [the] first"assignments he gave Cillizza was "to check out withAustin; [to] see whether or not in his opinion he couldhandle the job." According to Worden, after spending afew days familiarizing himself with the plant operation andpersonnel,Cillizzawas critical of Clark's independenceand freedom to set his own schedule for dividing his timebetween the Nashua and Hollis plants. Worden alsotestified that Cillizza expressed the opinion that the volumeofwork did not warrant keeping two men for thereinforcing work. Rossborough directly contradicted thisview.He testified that he "believed there was more thanone man's job. In other words, if Bill [Clark] could have fitinto this role, then he would have been working, like with,maybe Frank Austin."Worden testified that he decided that, if only one manwas to be kept, it would have to be Austin because he waswilling to operate the automatic top machine, was beingpaid less than Clark, and was also able to perform regularproductionwork.Worden then testified that he andCillizza"agreed that [they] would watch Mr. Austin'sfunctions to see if he was capable of handling all the13Worden agreed that he "hadan understanding. .with Mr Austinthatwe would notneed him toworkovertime." However, now that he hastaken overClark'swork,Austin regularly worksovertimeabout 2 hours aday andaround two Saturdays a month14Although Cilhzza appearedas a witness, he testifiedvery little, andonly oncross-examination,concerningthe Clark matter NASHUA PRE-CAST CORPORATIONreinforcing work at [Respondent's] plants" and they woulddiscuss it again on Friday, August 12.They were unable to get together that day or onMonday, August 16. However, as heretofore noted, onMonday,Worden did discuss with Clark the latter'srequest for overtime work. According to Worden, he andClark "left it that he was still getting four dollars an hour,40 hours a week, no overtime."Worden testified that he finally got to talk Cillizza aboutClark between 9 and 9:15 a.m. Tuesday, August 17.According to Worden, Cillizza said Austin "could findtime to execute both ends of the reinforcing" and was"more valuable" than Clark. Worden testified that Cillizzabased his opinion on having observed Austin "when hefirstcame in" when "Clark was on vacation, and Mr.Austin was doing both phases of it." Worden appearedonly slightly embarrassed when it was noted that Cillizzahad not arrived until a week after Clark had returned fromvacation.Worden then said that Cillizza had observedAustin on an unspecified day when Clark was at the Hollisplant.But no explanation was offered for Clark's nothaving done all necessary work for both plants, as was hiswont.Worden also testified that Cillizza "spoke to Mr.Austin with relationship to doing both jobs." Austin,however, testified that nothing was said to him abouttaking over Clark's work until after Clark was fired. Austinwas told that "if things worked out" he would receive awage increase, which he eventually got late in November,after Phase I of the wage freeze ended.Worden testified that around 9:30 a.m., immediatelyfollowing his meeting with Cillizza, he (Worden) informedRossborough of the decision to discharge Clark. However,inhis testimony,Rossborough gave no indication ofhaving been so notified.15 And at another point Worden'stestimony clearly indicated that he first disclosed thedecision to discharge Clark at the meeting in Rossbor-ough's office immediately after receipt of the Union'sdemand (discussed below).At 10:50 a.m. on Tuesday, August 17, the Union'sdemand for recognition arrived at the plant. YvetteHudon, Respondent's receptionist at that time, testifiedthat immediately thereafter Mrs. Rossborough, whose deskalso is in thelobby-reception room, opened and read theletter,with Comptroller Ross reading over her shoulder.Mrs. Rossborough and Ross then went into Mr. Rossbor-ough's office, where they were soon joined by Worden. Afew minutes later, Plant Superintendent Charles Cillizzawas paged and joined the group in Mr. Rossborough'soffice.Hudon heard part of the conversation in Rossborough'soffice.Worden made a remark to the effect that theCompany should not be "scared" by the letter. At Ross'suggestion,a telephone call was made to Mr. AaronHarkaway, Respondent's lawyer. At that point the officedoor was closed, so Hudon heard no more.According to Worden, Harkaway at first advised against15Rossborough was called pursuant to Rule43(b) ofthe Federal Rulesof Civil Procedure as the General Counsel's first witnessRespondent'scounsel waived"cross-examination of this witness at the present time until Iput my case in, in direct."Rossborough was not recalled.16 It was not essentialthatRespondent produce evidence corroborativeofWorden However, Harkaway's testimony concerning this conversation43discharging Clark because of the "badtiming."However,when informed by Worden that the discharge was for goodcause and was unrelated to the Union, Harkaway said itwould be lawful.isA few minutes later Worden and Cillizza left Rossbor-ough's office and headed toward the plant area. As theypassed her desk, Hudon "heard Len Worden say to CharlieCillizza,we will have to get rid of him. We will trainsomeone to replace him." Respondent did not cross-examine Hudon and her testimony was not contradicted.Within 5 or10minutes,Clarkwas discharged inWorden's office, with Cillizza and Worden present. Theonly major conflict in the evidence in this case concernsthe circumstances under which Clark went to Worden'soffice.Clark testified thatWorden came to Clark's work areaand told him to report to the office immediately.According to Clark, at that time he had completed abouttwo-thirds of his day's production for the Nashua plantand had not done any of the production at the Hollis plant.Worden, on the other hand, testified that around 9 to 9:15a.m. that day he and Cillizza had agreed to fire Clark andWorden had then told Clark to report to the office when hefinished his Nashua production and was ready to leave forHollis.Worden testified that Clark had then come to theoffice pursuant to that request.On all the evidence, as wellas careful observation of the witnesses,the Trial Examinercredits Clark's version of the timing of his summons toWorden's office.Clark testified thatWorden said that as of that momentClark's services were no longer needed. Clark asked if therewas anything wrong with his work, to which Wordenreplied: "No, it is not your work. . . . your work is good... in fact, your department is the only department I havenever had to worry about, the work was always done . . . itis just you are a trouble maker. We want you out of here."When Clark said he wanted at least to finish the daybecause he needed the money, Worden said Respondentwould pay him for the entire week, but wanted Clark"away from the men"immediately because he was a"trouble maker."Neither Worden nor Cillizza contradictedthe foregoingtestimony.Worden, however, testified that he specified thereasons for the discharge, as follows:I told Mr. Clark . . . he should perfectly understandwhy he was being discharged because he was not happyat an hourly rate. He was constantly demanding moremoney. And I couldn't meet his demands. I brought hisattention to the rudeness when he had spoken to Mrs.Rossborough and told him that we just couldn't affordto keep him doing the work he was doing.Q.Was any mention made about the Saturdaywork?would have been very illuminating, particularlyas to Respondent'sknowledge or belief of Clark's involvement in the union activity. SinceRespondentchose to givetestimony concerning its consultation withcounsel, thus waiving its attorney-client privilege,its unexplained failure tocallHarkaway is noteworthy. 44DECISIONSOF NATIONALLABOR RELATIONS BOARDTHE WITNESS: Yes, I did draw his attention to that,to disregarding what we had-I told Mr. Clark that he,itwas said, was constantly harassing Mrs. Rossboroughor the bookkeeper. I told him I had told him previouslyto take his matters up with me and not to go into thegeneral office which he refused to do or did not do.And I told him that the amount of work we give him athis old working pace would take about half the time ittakes him to do it.He asked me if that was all. And I told him we wouldpay him through to the end of that week and to bringhis uniforms in so we could get credit through on themand so on.Worden volunteered to give Clark a good reference.Rossborough, on the other hand, indicated that themajor, if not sole, reason for Clark's discharge was hisrefusal to accept an hourly rate and/or his insistence on $4an hour. Rossborough's version of the reason for thedischarge was that the matter was "brought to a head" byClark's not fitting into the role of an hourly paid employee.Rossborough continued:... he was not satisfied to earn 160 dollars a week.He had to have at least a couple of hundred dollars aweek. He did not want to work for $3.50 an hour. Hewanted to earn four dollars an hour. Our highest paidman, which is our operator, I believe, is $3.60 an houras far as the general labor is concerned. And here aperson other than an operator, you know wanting fourdollars an hour. 'At one point Rossborough testified that the matter hadbeen brought to head by Clark's working on Saturday,August 7, without having been specifically requested to.In view of the undisputed facts, Respondent's explana-tion of the sudden discharge is little short of preposterous.Throughout the several years of the employment, Clarkand Rossborough had engaged in hard bargaining as tospecific piece rates and as to piecework versus hourly ratewages.They were both shrewd bargainers, using variousmeansof persuasion. The bargaining continued afterWorden's arrival. After years of resistance, Clark finallyagreed to accept an hourly rate when Respondent soreduced the quantity of his work that a piece rate basis wasnonremunerative.Even then the bargaining was hard.Respondent raised its "top" offer from $3.50 to $4 an hourand Clark agreed to a straight 40-hour week. This bargainwas made at least 2 weeks after Worden maintains he haddefinitelydecided to discharge Clark. If, asWordenmaintained, he had simply postponed the discharge toavoid the adverse effect on employee morale which wouldresult from a discharge immediately upon the end of17Respondent could have paid Clark for the secondweek of his vacationfor less than the wages itpaid forthe remainder of the week after he wasdischarged.Employeemorale wouldpresumablyhave suffered less18Respondentapparentlydoes not contendthatClark'sunfruitfulrequest fora pay advance played anypart in his dischargeAlthoughconsiderable evidence was adduced concerning that request, it does notappear that it led to anyunpleasantness19Theadverse inferencewhich would normally bedrawn from thisClark's vacation, one would normally expect Worden towelcome Clark's quitting upon Respondent's refusal to paymore than $3.50. It is also difficult to understand howWorden would expect employee morale to be less adverse-ly affected by a precipitous discharge than it would havebeen by a discharge with notice as of the end of avacation.17Little need be said about Clark's supposed "rudeness" toMrs. Rossborough and his claimed "harassment" of theofficepersonnel.The disagreement about the secondweek's vacation pay had arisen some 5 weeksearlier.isMrs. Rossborough testified that, while Clark's conductwith respect to the vacation pay somewhat upset her, shewas not angry and she did not want or request hisdischarge.Mrs. Rossborough also in effect disclaimed anyannoyance at Clark's alleged"harassment" of the officepersonnel. She testified that, while she felt the extrabookkeeping involved in Clark's working at pieceworkrateswas unnecessary, she was not "upset" by it. Whenasked on cross-examinationifClark periodically went tothe office to check on his production, Mrs. Rossboroughreplied simply: "He came inwhen he was called to comein."DespiteWorden's insistencethat Respondent wouldclose its doors before taking Clark back, Mrs. Rossboroughtestified that she did not want or request his discharge andthat,as far as shewas concerned, he could be taken back atany time.Worden suggested that a contributing factor in Clark'sdischarge was, in effect, a "slow-down" of his productionwhen he was finally shifted from piece rate to hourly ratecompensation. Although the Trial Examiner twice indicat-ed that production records, which Respondent conceded itkeeps, would be considered the strongest evidence of anysuch contention, no records were produced.19 In any event,it is undisputed that Clark performed all the work assignedto him;at no timedid he fail or refuse to fulfill anyassignment.No criticism was ever leveledagainst thequantity or quality of his work. As heretofore noted, itappears thatthe agreementfor an hourly rate was reachedonly because there was insufficient work to assure Clarkreasonableearnings athis piecework rates. Both Clark andRossborough indicated that in the past the speed of Clark'swork had varied directly with the extent of his "incentive."At the time the final agreement was reached for an hourlyrateClark openly stated that his working pace woulddecline, yetWorden acceded to Clark's demand for $4 perhour.The evidence is clear that Clark was an unusuallyefficientworker.For several somewhat stormy yearsRespondent negotiated with Clark, making numerousbargaining concessions because Clark was virtually indis-pensable.Mrs. Rossborough testified that whenever sheaskedWorden about forcing Clark to accept an hourlyrate,Worden replied that "he needed Bill" until he couldfailure toproduceis considerablyweakenedby thefact that theGeneralCounselstatedan anticipatoryobjection to the introduction of suchrecords, asfollowsthere is testimonyon the record by Mrs.Rossboroughand by [Clark 1 thatthe production process changed while hewas on vacation.And there is no way productionrecords or any otherrecords aregoing to measure the two timesAnd I think for that reason it isan unfairquestion TRIALEXAMINER.You willhave redirect examination toestablish that,Mr Harvey " NASHUA PRE-CAST CORPORATION45find a replacement. On August 17, when Clark wasdischarged,Respondent did not have a known replace-ment. As Hudon testified, without any contradiction whileenroute to discharge Clark, Worden said to Cillizza: "He[clearly referring to Clark] will have to go. Wewilltrainsomebody to replace him." (Emphasis supplied). And whenAustin was hurriedly assigned to perform the job, he had totake on considerable overtime work, at $5.10 per hour--scarcely consistent with Respondent's claimed "econom-ic" basis for Clark's discharge.Worden testified that Respondent, as a matter of policy,never gives advance notice of discharges. But one mustwonder why Clark's discharge and the notification thereofcould not have waited until the end of the week for whichRespondent volunteered to pay him, or at least untilClark's checks had been prepared.The final string to Respondent's bow is its denial of anyknowledge of Clark's involvement with the Union at thetime of his discharge. But such denial of knowledge iseffectively refuted by Respondent's own evidence. Wordenand Rossborough testified that when they received theUnion's demand for recognition they knew to a virtualcertainty that Clark would cause "trouble." That realiza-tion, they maintained, was the reason for their consultingcounsel about the discharge. But, unless Respondent knewor immediately surmised, that Clark was a union sympa-thizer or activist, it would have no reason to anticipate aunion-oriented complaint arising from the discharge.Whether Respondent had actual knowledge of Clark'sinvolvement or merely jumped to such a conclusion basedon intimate knowledge of Clark's personality is essentiallyimmaterial; the knowledge was acquired or the surmiseformed before the discharge and the two matters werelinked together in Respondent's corporate mind.The record as a whole provides no plausible explanationthat for the precipitous discharge other than Clark'sunquestioned leadership in the union movement. Employerknowledge of such activity may be inferred on circumstan-tialevidence just as discriminatory motivation may be.N.L.R.B. v. Link Belt Co.,311U.S. 584, 602, F.W.Woolworth v. N.L.R.B.,121F.2d 658, 660 (C.A. 2);Syracuse Tank & Manufacturing Co.,133 NLRB 513, 539.The evidence, however, also warrants an affirmativeinferenceRespondent knew of Clark's involvement. Asheretofore set forth, the first union meeting was held atClark's home. The employees present were Clark andAmadon, the alleged discnminatees, and Morris Charron.Worden testified that Charron had told him about theemployees' dealing with the Union before August 17.20Q. Had any employees told you that they were negotiating with theunion? A. No, they hadn't. Q. Hadn't Moe Charron told you that9 A. MoeCharron did not-did tell me that Q When did he tell you9 A I believeMoe Charron told me that while he was out with an injury. Q And whenwas that? A At the time he was out with an injury was prior to the 17th, andhe came in, I believe after I had the meeting with the employees, after the28thhe came into my office And I asked him about his hand and soon. Q What did he tell you? A. Well, I just-I related to Mr Charron, aswell, what I had related in the speech Q Well, you testified that he told youabout the union negotiations9 A. He didn't tell me about the unionnegotiatingHe told me-it was common knowledge that the union was inthere negotiating because wehad receiveda letterQWas it yourtestimony that Moe Charron told you about the union negatiating with theWorden's ensuing denial was so ambiguous as to be totallyincredible.20Other evidence also suggests that Charron was Respon-dent's source of information concerning Clark's activity.Worden testified that Charron was a "leadman" and theperson to whom Respondent looked as the "spokesman"for the employees as a group. Worden testified that at onetime he had discharged an employee from the Hollis planton Charron's recommendation.21 On cross-examination asto this matter,Worden testified that Charron "was quiteoutspoken, and he would come to [Worden] with any littleproblem or what he thought. He would try to offer advicewhere he could."Charron's communicativeness was in line with theoverall atmosphere in the plant. For example, Wordentestified:We always had close relationship with our employees,and we always related to the men and conversed withthem regarding subjects of mutual interest such as theirwork... .The openness of the relationship between employer andemployees is reflected by the undisputed fact that umonauthorization cards were solicited at the plant duringworking hours.22In itsbriefRespondent contends that the noise of theplantmachinery would preclude any supervisor fromhearing solicitation conversations from any distance andthere is no evidence that any supervisor was in theimmediate vicinity when Clark solicited any cards. Howev-er,the credited evidence establishes that, despite themachinery noise, conversations generally can be conductedin normal speaking tones. The plant is an open area, notpartitioned by walls, and the supervisor regularly travelsthroughout the plant. It is a reasonable inference that in aplant assmall asRespondent's, the supervisor was aware ofthe employees' activities therein.In the course of the hearing, Respondent's counselemphasized the fact that Charron, the third employeesolicitor for the Union, was not discharged. This fact, initself,would not tend to establish that Clark and Amadonwere not discharged for their union activities.N.L.R.B. v.Nabors Co,196 F.2d 276 (C.A. 5), cert. denied 344 U.S.865;N.L.R.B. v. Puerto Rico Telephone Co.,357 F.2d 919(C.A. 1). In any event, Charron's retentionisat leastconsistent with his being a source of information to theCompany concerning the employees' activities.The timing of the discharge by itself is substantial'evidence thatClark'sunion activitywas the cause.N.L.R.B. v. Stemun Mfg. Co.,423 F.2d 737, 741 (C.A. 6);men while he was out on sick leave9A I'll have to say no. Q Are you sure?A. I alreadyknew about the union"21 In the course of cross-examining Worden,theGeneralCounselattempted to establish thatCharronwas a supervisor. No finding is heremade concerningCharron'sstatus.22Therewas evidencethat Clarksolicited one employee's umon card atthe gaspump, which is visible fromthe window of the shipping office, andthatWordenwas standing at that window at thetimeWorden deniedhaving seen this solicitation. Since the gas pump is between75 and 125 feetfrom the shipping office,Worden couldnot have read the card or heard theconversation betweenthe employees The TrialExaminer therefore does notrely on thisincident as establishingcompanyknowledgeof Clark'sunionactivity. 46DECISIONSOF NATIONALLABOR RELATIONS BOARDN. L. R. B. v. Tennessee Packers, Inc.,390 F.2d 782, 784(C.A.6);N.L.R.B. v. Schnell Tool and Die Corp.,359 F.2d39, 45 (C.A. 6). Respondent's discriminatorymotive isinferred from the surroundingcircumstances.N.L.R.B. v.MelroseProcessingCo.,351F.2d 693, 698 (C.A. 8);Shattock Denn Mining Corp. v. N.L.R.B.,362 F.2d 466, 470(C.A. 9).On all the evidence, the Trial Examiner finds that Clarkwas discharged on August 17 because of his unionactivities,in violationof Section 8(a)(3) and (1).C.The Discharge of Raymond L. AmadonAmadon commenced working for Respondent in July1970 at $2 per hour. Within the ensuing year he receivedtwo merit wage increases totaling 35 cents per hour, andtwo general increases totaling 45 cents per hour, bringinghis wage rate to $3.40 per hour in July 1971. He testified,without contradiction, that on several occasions, includingthe times of the wage increases, Worden praised his work.Amadon had never had any adverse criticism except for astatement by Worden to the effect that "sometimes [he]say[s] too much." This remark was made in conjunctionwith a generally laudatory statement on the occasion ofAmadon's receiving a merit increase in May 1971.Sometime in May Worden assigned Amadon to clean thepit area, apparently a relatively difficult operation. Accord-ing to Amadon's uncontradicted testimony, Worden madethe assignment because he was dissatisfied with theemployees who had been doing that work and he "wantedsomebody he could depend on." Worden thereafter said hewas "verysatisfiedwith the way [Amadon] waskeepingthe pit clean."When Robert W. Tidd, Jr., was hired in November 1970,he was initially trained by Amadon. Thereafter Tidd andAmadon worked together, each finishing the inside of apiecewhile a third man did the finishing work on theoutside of both pieces. Shortly after the operation movedfrom Hollis to Nashua, around February or March, thethirdmember of the crew left Respondent's employ. It isnot clear whether that employee was ever replaced. It isestablished,however, that at least on some occasionsAmadon and Tidd alone performed work previously doneby three men.Amadon initiated consideration of unionization amongthe employees sometime in July.23 On August 12, the dayafter the organizing meeting at Clark's home, Amadonsolicited eight authorization cards-one on the way towork, four at the plant during working time, and three atlunchtime. So far as Amadon knew, there was nobody inthe vicinity when he solicited three of the four cards atwork.However, immediately after obtaining employeePaulMertz' signature, Amadon noticed Cillizza comingtoward him. Amadon testified that he started to leave, butCillizza came up and "told me he didn't want me talking tohis employees as I had done." Cillizza was not specificallyexamined about this testimony by Amadon and Cillizzadid not testify to any such incident. The Trial Examinercredits Amadon.There is no direct evidence that Cilhzza saw the actualcard solicitation or knew the nature of the conversationbetween Amadon and Mertz. And Cillizza denied havinghad any knowledge of union activities before August 17.However, a friendly and relaxed atmosphere pervaded theplant(see discussion above)and there is no evidence ofany rule against employees'engaging in conversationamong themselves.Itwould therefore be reasonable toinfer that Cillizza's rebuke of Amadon on August 12 was areaction to the nature of the dealings between Mertz andAmadon rather than to the mere fact that they were talkingtogether.However, it is unnecessary to rely on thatincident to establish Cillizza's knowledge of Amadon'sunion sympathies since such knowledge is clearly shown bya subsequent event.Amadon testified that on August 18 he and Tidd wereworking alone.Irked because Respondent had not provid-ed a third man, Amadon, in a very loud voice and using anobscenity, exclaimed that he would be glad when theUnion came in. Amadon testified that at the time Cillizzawas standing about 6 feet away from him and employeeArthur Morrill was about 10 or 12 feet away. ImmediatelyafterAmadon's outburst, Cillizza went to the office.Morrill thereupon told Amadon that Morrill had heardAmadon's statement. Amadon's testimony was corroborat-ed by Morrill and Tidd. If Morrill heard Amadon'sstatement,obviously Cillizza, who was considerably closertoAmadon, must have heard it. Thus, despite Cillizza'sdenial, the Trial Examiner finds that on August 18 Cillizzaheard Amadon's emphatic expression of prounion sympa-thy.At the close of business on the next day, Thursday,August 19, Cillizza called Amadon to Worden's office.Amadon testified:[Cillizza] says, "I'm going to have to let you go." I says,"Why?" He said, "Well it's your work." I said, "Whatdo you mean my work. I do piece by piece withanybody out there." He said, "It's not only that. It'syour attitude.You don't have an attitude for thecompany.". . .With the use of relatively minor obscenity, Amadon endedthe interview with a request for his pay.Cillizza testified,in effect, that Amadon expressed suchanger that Cillizza felt he could not fully explain the reasonfor the discharge.Tidd testified that when he later asked Cillizza aboutAmadon's discharge, Cillizza said he "felt that [Amadon]wasn't doing any work." Tidd replied, as he testified at thehearing, that Amadon was doing as much work as Tidd;since they worked together, Tidd could not maintain hissatisfactory work paceunlessAmadon did too. AccordingtoTidd, while Amadon did not possess Tidd's special"touch . . . to bung out the quality with a piece, thequality finishing," Amadon's work was entirely satisfactoryas to both quantity and quality.Worden testified that after the discharge he heldmeetings to reassurethe employees that Clark's and23He had previously worked at a union shop, a fact which Worden hadelicited when he hired Amadon. NASHUA PRE-CAST CORPORATIONAmadon's discharges were for cause and not for unionactivities.At one point Worden testified that he told theemployees that Amadon required constant supervision andthatWorden had frequently observed him wasting time intalking,drinkingcoffee,or simply idling.However,Worden never said anything to Amadon about suchderelictions. The discharge came 10 days after Worden hadceased supervising production, being replaced by Cillizza.Cilhzza,who claimed sole responsibility for the dis-charge, ascribed it to a serves of three incidents. Accordingto Cillizza, sometime during his first week at the plant, hetold the men to try a different method of performing partof the work. Amadon replied that that method had beentried before and did not work and Amadon did not think itwould work now. However, as conceded by Cillizza,nothing more was said; Amadon did not refuse to followinstructions, but in fact did proceed to try the methodsuggested.The second incident occurred on Monday, August 16.Cillizza asked the men to do a particular job which the menhad done in the past. Amadon replied that it had not beendone at this time because the men did not have the time.Amadon and Cillizza both testified that Amadon did thenproceed to perform the task. Nothing further was said.The final-and, according to Cillizza, the decisive-inci-dent occurred on the morning of August 18. Cillizza toldthe men that he would like to try to increase production bymaking three rather than two products at a time. Enraged,Amadon proclaimed that they could not do so. He saidthat they had tried it before, when they had three menworking, and he was not going to do it now, when therewere only two men. According to Cillizza, Amadon thenturned his back. Cillizza told Amadon that in Respon-dent's plant one did not turn his back on other people butspoke to them face to face and that it was "not permissibleto yell in this company." Cillizza testified that it was at thistime that he definitely decided that Amadon had to go.Cillizza testified that he immediately informed Wordenthat he wanted Amadon terminated as of that day. Wordenapproved and had Amadon's paychecks prepared.It is noteworthy that Amadon had never been warnedthat his work was anything less than satisfactory. Theabsence of any criticism or warning takes on specialsignificance in the light of Worden's testimony concerningthe earlier discharge of another employee:At the Hollis plant in 1970 [an unnamed employee]wasn't doing his job properly, and the foreman mademe aware of this. And, of course, we gave him anopportunity to do his job better. And he failed at this... we would speak to him and try to build anincentive enough so he would give us an hour's workfor an hour's pay and so on and stop getting ineverybody's way and acting smart alecky and talkingsmart alecky . . . I don't like to fire a man unless it'sreally essential.As noted above, employee Frank Austin had been given achance to improve his performance after Respondent had24Cillizzahad been hired because ofthe Company's growing business25There was some confusionor conflictin the evidence as to the precisedate of the general meeting TheTrialExaminer finds that it was held onAugust 27, the day afterRespondent received the second charge in this case,47decided to discharge him. In view of this policy, it issomewhat remarkable, to say the least, thatWordenagreed, without any discussion or question, to discharge anemployeewith a year's creditable service upon therecommendation of a plant superintendent who had beenwith Respondent for less than 2 weeks-and this at a timewhen, according to Worden, the Company's productionwas increasing and it "needed every man [it] could get." 24The circumstances and timing of Amadon's abruptdischarge in the middle of a pay period lead inexorably tothe conclusion that it was motivated by the union situation.On all the evidence, the Trial Examiner finds that Amadonwas discharged because of his union activities andsympathy, in contravention of Section 8(a)(3) and (1) ofthe Act.D.AllegedViolationsof Section 8(a)(1)1.VicePresidentLeonard A. WordenIn 10 separate paragraphs the complaint alleges thatbetween August 24 and 30 Worden engaged in various actsof interference with the employees' rights under Section 7,including unlawful interrogation, promises, threats, andsurveillances of union activities. The evidence in support ofthese allegations concerned a meeting of all unit employeesWorden called on August 2725 and a series of privatemeetings he held with the individual employees just beforeor within a few days after the general meeting.The general meeting, in the Company's lunchroom,lasted about 45 minutes, late in the day. The employeeswere paid at overtime rates for the duration of themeeting.26InWorden's words, the purposes of the general meetingwere to inform the employees that Respondent was "awarethat union negotiations were taking place" and "to assurethem that the discharge of Mr. Clark and Mr. Amadon wasnot because of union activity." He stated, in general, thatClark and Amadon had been fired for poor or insufficientperformance and/or bad attitude. Questions and com-ments by employees were solicited. As detailed below,therewas considerable discussion of existing employeebenefits.In the main, his private conversations withindividual employees, held in his office, were similar incontent to the general meeting.Although Worden testified that he was "neutral" on thequestion of unionization and that he did not comply withRossborough's request that he participate in the Compa-ny's "Vote No" campaign, the evidence, including Wor-den's testimony, establishes that he made clear his opinionadverse to unionization at Respondent's plant. Thecomplaint essentially raises the question of the extent towhich his statements fell within or without the limits ofprotected free speech.At the meeting,Worden reviewed the Company'semployee benefits, with considerable emphasis on itsprofit-sharing plan. He assured the employees that as theCompany grew and prospered it would improve benefits asallegingAmadon's discharge as violativeof the Act26Orfor the time spent in after-hours cleanup necessitated by themeeting 48DECISIONSOF NATIONALLABOR RELATIONS BOARDmuch as possible. He asked the employees what theybelieved the Union could obtain for them that they couldnot secure for themselves, without a union. This led to adiscussion of job security in the light of the Clark andAmadon discharges and reference to specific employeebenefits. By asking why the employees "needed a union"and indicating that their problems could be solved bydirect dealing with management, Worden in effect solicitedemployee grievances "and implied a promise to correctthem without the intervention of the Union." Such conductcontravened Section 8(a)(1) of the Act.Teledyne RepublicManufacturing,185 NLRB No. 129 (TXD).There is no dispute that Worden suggested that theemployees consider forming a grievance committee. Asstated by employee Morrill, after some discussion of thebenefits desired by the employees, "Mr. Worden said that,ifwe wanted to organize, we could organize a committee orsomething and bend them against the wall with anythingwe want." It has consistently been held violative of the Actfor an employer to suggest to employees that they form a"committee" rather than seek representation by an outsideunion.InternationalMetal Specialties, Inc.,172 NLRB No.139, enfd. 433 F.2d 870 (C.A. 2), cert. denied 402 U.S. 907;Seibert Distributing Co.,187 NLRB No. 108 (TXD).Apparently in response to a specific inquiry,Wordensaid thatRespondent was already looking into thepossibilityof lowering the eligibility age, then 25, forparticipation in the Company's profit-sharing plan. He alsoreferred to a possible future plan under which employees,on a voluntary basis, could invest in mutual funds. Whilehe apparently gave no details, he clearly created theimpression that such a plan would be of considerablebenefit to the employees. He also spoke of the contemplat-ed installation in the plant's lunchroom of a ping pongtableand other recreational facilities for the use ofemployees.There is no suggestion that any of these possible futurebenefitshad ever previously been mentioned to theemployees. Further, there is no probative evidence thatRespondent had actually brought them under seriouscontemplation. On the contrary, Worden himself testifiedthat the mutual funds investment plan was simply one ofthe benefits that Respondent might "look into"-"it wasjust something that I had been approached on personally,and I took up with some of the employees." The only"employee" he specifically recalled having talked to aboutitwas Norman Landry.27 Worden could not date thatconversation.28In the absence of any probative evidence that Respon-dent had actually formulated or announced any plans forthe institution of new benefits before the union campaigncommenced, it was a violation of Section 8(a)(1) to holdout the prospect of such benefits as an inducement to theemployees to reject the Union.N.L.R.B. v. Exchange PartsCo.,375 U.S. 405, 409;N.L.R.B. v. Grand Foundries, Inc.,362 F.2d 702, 708 (C.A. 8).Worden also spoke of the Company's interest inemployee "loyalty." According to employee Tidd's credit-ed testimony, Worden said that Respondent "was a smallcompany, needed loyal employees, and the loyal employ-ees would be taken care of. Anybody that wasn't loyal hedidn't need."Worden conceded that he might have toldthe employees that Respondent needed "every loyal manthey could get." He admitted that he might have calledAmadon "disloyal." Worden testified that "loyalty" wasunrelated to the unionmatter, referring solely to dependa-bility or reliability-"to give an ... honest hour's work foran honest hour's pay." According to Worden, he alsoreferred to the "acute shortage of personnel showing up forwork in themornings" and "the fact that the burden had tobe carved by some of the individuals that were regular anddid show up." But there is no evidence that tardiness orabsenteeism had been a deficiency of Amadon, and therewas only a passing reference in Worden's testimony to apossible tardiness by Clark.Worden knew that theemployees believed, as the Trial Examiner has found wasthe fact, that Clark and Amadon had been discharged forunion activities. It was virtually inevitable that employeeswould equate "loyalty" to "anti-Unionism." That this wasWorden'smessageis reinforced by employee Earl Bergh,Jr's., testimony that toward the end of the meeting Worden"said, if this talk did not, mainly, sink into our heads, thathe was going to have to find some other means or ways ofconvincing us not to go for the union." On all the evidence,the Trial Examiner finds that, as alleged, Worden threat-ened discharge of employees who did not renounce theUnion.It is undisputed that Worden said emphatically thatRespondent would close its doors before it would takeClark or Amadon back because they had been dischargedfor cause and not for union activities. This threat, however,was made after the charges had been filed with the Board,andWorden was fully aware that at least some of theemployees believed the discharges to have been based onunion activities.Worden testified that he called themeetings to reassure the employees because of an air ofgreat tenseness in the plant caused by discharges. AgainstthisbackgroundWorden's threat to close the plant,without any possible deference to the Board's dispositionof the charges, was clearly coercive and thus violative ofSection 8(a)(1).Morrill testified that a few days after the generalemployee meeting he visited Worden's office to request awage increase and to discuss Amadon's discharge. Morrillcredibly testified that on that occasion Worden asked himwhat he thought of the Union and Morrill replied that he"was strongly for it." Worden than asked to whom Morrillhad been talking and Morrill refused toanswer.Worden'squestions, occurring while a representation petition andunfair labor practice charges were pending, were clearlyviolative of Section 8(a)(1).The complaintalleges,ineffect,thatRespondent,through Worden, promisedwage increasesif the employeesrejected the Union. The support for this allegation is found27Landry'sstatus does notappear Theevidence suggests that he was28Rossborough was at least equally vague about possible liberalizationsalaried and possibly was not an employee includable in the bargainingof the profit-sharing benefitsHe finally said the matter was considered atWorden did not speak to Landry about the Union, as he did with otheran unspecified time in Augustemployees. NASHUA PRE-CAST CORPORATIONin the testimony of employee Morrill that around August27 Worden said that "before thewage freeze came along,everyone was due for a substantialwage increase."On itsface, that statement would clearly imply a promise of ageneral wage increase,without union intervention, at theend of the wage freeze, which had been imposed on August15.However, at the hearing the parties stipulated thatRespondent's records show that eight employees receivedincreasesas of the week ending July 17 and nine others asof the week ending August 7. In light of this fact, it is likelythatWorden merely reminded the employees of theirrecent increasesand, in effect, their good fortune in havinghad the raises granted before the freeze.29 So viewed,Worden's statement was not violative of the Act.There is no substantial evidence to support the allegationthatWorden kept union activities under surveillance orgave the impression of doing so.2.President Rossborough's speechOn the morning of October 20 Rossborough delivered aspeech to the assembled employees. The meeting lastedabout 30 to 40 minutes, ending just about 24 hours beforethe beginning of the Board-conducted election.Rossborough testified that he read the speech from aprepared text,with no variations. However, he alsotestified that at the conclusion of the speech he invitedquestions and "There might have been one question, oneor two questions." These statements cannot both be truebecause the text of the speech contains a concludingsentenceexplaining that Rossborough "won't be able toopen this meeting for discussion" because of the Board's24-hour rule. Be that as it may, the prepared text of thespeech is the sole evidence in support of the allegation thatRespondent, through Rossborough, threatened to close theplant if the Union won the election or if the employees"became or remained members of" or assisted or support-ed the Union.30In his brief the General Counsel does not discuss thisallegation of the amended complaint and does not specifyany portions of Rossborough's speech which he believesconstitute a threat of plant closure.31 The following are theonly parts of the speech which either directly or indirectlyrefer to possible plant closure or loss of jobs:I have pointed out before, no union can guarantee youa job.... No union can guarantee you steadywork.... You have absolutely no guarantee orassurance whatsoever that the Steelworkers Union cando one single thing for you.*Iwould also like to make it very clear that no union,Steelworkers or otherwise, can tell us how many peoplewe should employ, or who we can hire or how manyhours per day, or days per week, we should work orwho can do what jobs in our plant, or otherwise tell29 In his brief the General Counsel conjectures that the raises wereactually granted at a later date and made effective retroactively. There is noevidence to support such speculation. Amadon, the General Counsel'switness, indicated that he had received a general increase in July.30This allegation was added to the complaint by amendment made atthe beginning of the hearing, after the General Counsel had given notice of49NPC how to run its business. We have no doubt thatthe Steelworkers' Union may try to do this, but the lawgives the company the right to manage its businesswhether there is a union in the picture or not. I believemost of you know me well enough to be certain that Iwould never let any union tell me how to run thiscompany. No company has ever grown from a smallbeginning like ours by letting someone else tell themhow to run their business.The union may have told you that you will have "jobsecurity" if you vote them in. Let us consider"security." I would like to point out the many varyingelements of security.What is security? . . . Security, tome, is my job. I believe security to you, is your job.What created them? . . . And what conditions willassure their continuing and expanding? . . . We are inthe manufacturing industry. NPC was started as just anidea. This idea has become our product line, and wehave turned it into something we can sell. How much,and how often people buy our product is of the utmostimportance to everyone here today. It's these, the manytasks and operations involved in making and selling ourproduct that creates and will expand our jobs, and I'msure you all understand this.Iwould like to point out that these past manymonths have been hard times for some people. Yes,even some industries as a whole, but not so at NashuaPre-Cast.We have expanded-even while other havebeen cutting back.... When people no longer wantor need our product . . . or are not satisfied with ourservice, it is then that we are in trouble. Anything lessthan this-union or no union-and the future of thiscompany will be in peril. This can only be accom-plished through your loyalty and cooperation.... Byall of us working together and pulling together . . . notby our pulling apart.***Even if the union were to win the election ... therewould still be only one way that it could try to force usto agree to any of its demands which we thought wereunreasonable or which we otherwise couldn't see ourway clear to agree to. That would be by pulling you outon strike. I hope you realize . . . and understand .. .while there is yet time, that NPC has no intention ofyielding to any such pressure as that . . . ever.... Asmatters now stand . . . you have a good job . . . youhave steady employment here. Naturally . . . we allhope things will get even better. They can be better ifwe can get this union matter behind us, and settle downto the business all of us are supposed to be here for.In the Trial Examiner's opinion, Rossborough's speech,whether read as a whole or analyzed sentence by sentence,his intention to amend.31A portion of the speech is cited as an unlawful representation that"resort to self-organization was unnecessary"within the holdingofJeffersonWire and CableCorp.,159 NLRB 1384,1405-6. No finding is made in thisconnection since the complaint contains no such allegation. 50DECISIONSOF NATIONALLABOR RELATIONS BOARDdoes not contain any threat, express or implied, direct orindirect, of plant closure in the event of a union victory.Accordingly, it will be recommended that the amendedcomplaint be dismissed insofar as it alleges such a threat.CONCLUSIONS OF LAW1.By coercively interrogating an employee concerningunion sympathies and activities; by promising employeesimproved benefits if they reject the Union and deal withthe employer directly or through an employee grievancecommittee; by threatening discharge of employees whosupport the Union; and by threatening to close the plantrather than reinstate employees who were discriminatonlydischarged,Respondent interfered with, restrained, andcoerced employees in the exercise of their rights underSection 7 of the Act, thereby engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.2.By discharging William T. Clark and Raymond L.Amadon on August 17 and 19, 1971, respectively, andfailing and refusing to reinstate them thereafter, Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) and (1) ofthe Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffecting commerce within the meaning ofSection 2(6) and (7) of the Act.4.The General Counsel has not shown by a preponder-ance of the evidence that Respondent has engaged in anyunfair labor practices other than those found above.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, the Trial Examiner will recommend thatRespondent be ordered to cease and desist therefrom andtake affirmative action of the type customarily ordered insuch cases. Having found that Respondent discriminatorilydischarged William T. Clark and Raymond L. Amadon inviolation of Section 8(a)(3) of the Act, the Trial Examinerwill recommend that Respondent be required to offer themimmediate and full reinstatement, with backpay, to becomputed in the manner established inF.W.WoolworthCompany,90 NLRB 289, together with interest at 6 percentper annum in accordance withIsisPlumbing & HeatingCo., 138 NLRB 716. Because the unfair labor practices,particularly the precipitous discharges of Clark andAmadon, strike at the heart of the Act, the Trial Examinerwill recommend that a broad cease-and-desist order beissued.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, the Trial Examiner herebyissuesthe followingrecommended: 3232 In the event no exceptions are filedas provided by Sec 102.46 of theRules and Regulations of theNational LaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided by Sec102.48 ofthe Rules and Regulations,be adopted by theBoard and becomeits findings,conclusions,and Order, and all objectionsthereto shall bedeemed waived for all purposesORDERRespondent, Nashua Pre-Cast Corporation, its officers,agents, successors,and assigns, shall:1.Cease and desist from:(a)Coercively interrogating its employees concerningunion activities.(b) Threatening to discharge employees who support theUnion.(c) Promising improved employee benefits if the employ-ees renouncethe Union in favor of dealing with Respon-dent directly or through an employeegrievancecommittee.(d) Threatening to close the plant rather than reinstateemployees who have been discharged in violation ofSection 8(a)(3) of the Act.(e)Discouraging membership in the United Steelworkersof America, AFL-CIO-CLC, by discharging any employeeor by discriminating in any othermanner inregard to hireand tenure of employment or any term or condition ofemployment.(f) In any other manner interfering with,restraining, orcoercing employeesin the exerciseof the right to self-organization, to form or join labor organizations, and toengage in any other concerted activity for the purpose ofcollective bargaining or other mutual aid and protection,or to refrain from any or all such activities except to theextent that such right may be affected by an agreementrequiringmembership in a labor organization as acondition of employment, as authorizedin Section8(a)(3)of the Act.2.Take the following affirmative action, which it isfound will effectuate the policies of the Act:(a)OfferWilliam T. Clark and Raymond L. Amadonimmediate and completereinstatementto their former jobsor,ifthose positionsare no longer in existence, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, and makethem whole for anyloss of earningsthey may have sufferedby reason of the discriminationagainst them, in themanner set forth in "The Remedy" section of thisDecision.(b) Notify William T. Clark and Raymond L. Amadon,if they are presentlyserving inthe Armed Forces of theUnited States, of their right to fullreinstatement uponapplication after discharge from the Armed Forces, inaccordancewith the Selective ServiceAct and theUniversal Military Training and Service Act.(c)Preserve and, upon request, make available to theBoard or its agents,for examinationand copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze and compute the amount of backpaydue under the terms of this recommended Order.(d)Post at itsfacilitiesinNashua and Hollis, NewHampshire, copies of the attached notice marked "Appen-dix." 33 Copies of said notice, on forms provided by the33 In the eventthat theBoard'sOrder isenforced by a Judgment of aUnited States Courtof Appeals, the words in the notice reading"Posted byOrder of the National LaborRelations Board"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLaborRelations Board " NASHUA PRE-CAST CORPORATIONRegional Director for Region 1, after being duly signed byRespondent's authorized representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered,defaced, or covered by any other material.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges violations of theAct not specifically found herein.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportunity topresent their evidence, it has been found that we violatedthe law and we have been ordered to post this notice aboutwhat we are committed to do.The National Labor Relations Act gives all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through a representativeof their own choosingTo act together for collective bargaining ofother mutual aid or protectionTo refuse to do any orallof these things.WE WILL NOT do anything that interferes with theserights.We assure all of our employees that:WE WILL NOT unlawfully question employeescon-cerning their union membership, activities, or sympa-thies,or concerning any union activities among ouremployees.WE WILL NOT threaten to discharge employees ifthey join or support the United Steelworkers ofAmerica, AFL-CIO-CLC, or any other labor organiza-tion.WE WILL NOT promise improved or increasedemployee benefits or other terms or conditions ofemployment if the employees choose to be representedby a union; and WE WILL NOT advise employees that51theywillreceivebetter terms and conditions ofemployment if they choose to deal with us directly orthrough an employee committee rather than an outsideunion.WE WILL NOT threaten to close our plant if we arerequired to reinstate discharged employees William T.Clark and Raymond L. Amadon.WE WILL NOT discourage membership in UnitedSteelworkers of America,AFL-CIO-CLC, or any otherlabor organization,by discriminatorily discharging anyemployee or discriminating in any other manner inregard to hire and tenure of employment or any term orcondition of employment.WE WILL offer WilliamT. Clarkand Raymond L.Amadon immediate and full reinstatement to theirformer jobs(or, if those jobs no longer exist, tosubstantially equivalent jobs),without prejudice totheir seniority or other rights and privileges.WE WILL give William T.Clark and Raymond L.Amadon backpay,with interest,forany loss ofearnings suffered by them as a result of our havingdischarged them on August 17 and 19, 1971, respective-ly.WE WILL notify William T.Clarkand Raymond L.Amadon,if currently serving in the Armed Forces oftheUnited States,of their right to full reinstatementupon application in accordance with the SelectiveService Act and the Universal Military Training andServiceAct, after their discharge from the ArmedForces.NASHUA PRE-CASTCORPORATION(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any othermaterial.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board'sOffice,Seventh Floor,Bulfinch Building,15 New Chardon Street,Boston,Massachusetts02114, Telephone 617-223-3300.